Citation Nr: 1228773	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  11-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for residuals of cold injuries to the hands.

2.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for residuals of cold injuries to the feet.

3.  Entitlement to an increased disability rating greater than 10 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased disability rating greater than 30 percent for service-connected PTSD.

5.  Entitlement to service connection for cardiovascular disease, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for residuals of cold injuries to the hands.

7.  Entitlement to service connection for residuals of cold injuries to the feet.
8.  Entitlement to service connection for residuals of cold injuries to the ankles.

9.  Entitlement to service connection for residuals of cold injuries to the knees.

10.  Entitlement to service connection for residuals of cold injuries to the elbows.

11.  Entitlement to service connection for residuals of cold injuries to the face.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran, C.G. and R.E.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard form July 1941 to July 1946.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  




Procedural history

In a March 2007 rating decision, the RO awarded the Veteran service connection for PTSD and assigned a 10 percent initial disability rating effective July 3, 2006.  In the same decision, the RO denied the Veteran's service-connection claim for residuals of frostbite to the hands and feet.  The Veteran did not appeal.

In April 2009, the Veteran filed an increased rating claim for his PTSD, as well as multiple other service-connection claims for cardiovascular disease and for cold injury residuals of the knees, ankles, hands, hips, elbows, face and feet.  In light of the RO's unappealed March 2007 rating decision referenced above, the RO appropriately characterized the Veteran's service-connection claims for residuals of cold injuries to the hands and feet as requests to reopen his previously-denied claims.  In a September 2009 rating decision, the RO denied the Veteran's PTSD increased rating claim, his service-connection claims for cardiovascular disease and for residuals of cold injuries of the knees, ankles, hips, elbows and face, and his claims to reopen his previously denied service-connection claims for residuals of cold injuries to the hands and feet.  The Veteran disagreed with each of these determinations, and perfected an appeal as to each issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Seattle RO in July 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Clarification of issues on appeal

As discussed above, the Veteran has claimed entitlement to an increased disability rating greater than 10 percent for his service-connected PTSD.  As will be discussed in greater detail below, the Board believes that there is enough favorable evidence already of record that supports the assignment of a 30 percent disability rating for PTSD on a schedular basis at this time.  Significantly however, the Board believes further evidentiary development is necessary before a decision can be made as to whether a disability rating greater than 30 percent may be awarded, on either a schedular or extraschedular basis.  As such, the Board has split the Veteran's increased rating claim into two parts: (1) entitlement to an increased rating greater than 10 percent, and (2) entitlement to an increased rating greater than 30 percent.  As suggested above, the Board will award a 30 percent rating for the Veteran's PTSD in this decision.  The Board will make no intimation as to whether a disability rating greater than 30 percent may be assigned, but will instead remand the inquiry to the agency of original jurisdiction for further evidentiary development and adjudication.   

The Veteran is in no way prejudiced by this action, as the Board is not denying any benefit at this time.  By partially granting the increased rating claim herein, and remanding the remainder of the claim as it pertains to potential assignment of ratings higher than 30 percent, the Board is simply accelerating the adjudicatory process so that the Veteran's compensation level may be increased earlier than it otherwise would.  If at a later date it is determined based on further evidentiary development that a rating greater than 30 percent may be awarded for PTSD, the Veteran will receive additional compensation at that time. 

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail below, the issue of entitlement to TDIU has been raised by medical evidence of record, specifically by the June 2009 QTC fee-based examiner.  See the June 2009 QTC examiner's report, page 2 [attributing anger, irritability and poor impulse control to the Veteran's PTSD, and noting that such were the reasons he was fired from his job almost a year ago].  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal. 

Finally, in correspondence letters dated June 18, 2009, October 5, 2009, October 20, 2009, and June 6, 2011 the Veteran has asserted that VA had committed clear and unmistakable error (CUE) in adjudicating his cold injury residuals claims.  However, it is unclear whether the Veteran is asserting CUE in the RO's original March 2007 decision to deny service connection for residuals of frostbite of the hands and feet, the RO's subsequent September 2009 decision not to reopen these hand and foot claims, or the RO's September 2009 decision to deny all other cold injury residual claims pertaining to the ankles, knees, hips, elbows and face.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that CUE is a very specific and rare kind of "error," and that any allegation of CUE must be pled with specificity.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  Given the vague nature of the Veteran's statements, the Board is not construing a new claim of CUE against a specific VA decision at this time.  However, the Board notes that the Veteran is free to file a CUE claim as to a specific decision in the future if he feels that such a claim is warranted.

Remanded issues

In this decision, the Board is reopening the Veteran's service-connection claims for residuals of cold injuries to the hands and feet, and awarding an increased disability rating from 10 to 30 percent for the Veteran's service-connected PTSD.  Additional development is however required before the Board may adjudicate the Veteran's reopened claims on their merits, or the issue of whether a rating higher than 30 percent may be assigned for PTSD.  These issues, along with the Veteran's service-connection claims for cardiovascular disease and for residuals of cold injuries to the ankles, knees, hips, elbows and face, as well as his claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 2007 decision, the RO denied the Veteran's service-connection claims for residuals of cold injuries to the hands and feet.

2.  The evidence associated with the claims folder subsequent to the RO's March 2007 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service-connection for residuals of cold injuries to the hands and feet.

3.  At the very least, the Veteran's service-connected PTSD has been manifested by disability tantamount to occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The March 2007 RO decision which denied the Veteran's service-connection claims for residuals of cold injuries to the hands and feet is final.  38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the March 2007 RO decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for residuals of cold injuries to the hands and feet.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for the assignment of an increased disability rating from 10 to 30 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

In June 2009, the RO sent the Veteran a VCAA notice letter addressing his previously denied service-connection claims for cold injury residuals of the hands and feet, and his increased rating claim for PTSD.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is reopening these two service-connection claims, and awarding the Veteran an increased rating herein.  In this connection, any potential error on the part of VA in complying with the provisions of the VCAA or the Court of Appeals for Veterans Claims' (the Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), has essentially been rendered moot.

The Board wishes to make clear that although it is only awarding an increase from 10 to 30 percent for the Veteran's PTSD in this decision, it is not denying entitlement to a disability rating in excess of 30 percent.  Rather, this latter portion of the Veteran's increased rating claim will be remanded for additional evidentiary development and readjudication by the agency of original jurisdiction.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.

Claims to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



	(CONTINUED ON NEXT PAGE)
Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As discussed in the Introduction above, the RO denied the Veteran's original service-connection claims for residuals of cold injuries to the hands and feet in an unappealed March 2007 rating decision.  The Veteran did not appeal the RO's rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.   §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim based on findings that the record contained no evidence demonstrating that the Veteran had a current hand or foot disability, or that any such disability had its onset in, or was otherwise related to his active duty service.  The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2007] evidence bears upon these prior findings.

Pertinently, in January 2010, a VA cold injury examiner reviewed the Veteran's recent x-rays of his hands and feet and diagnosed the Veteran with a bilateral hand and a bilateral foot disability-namely, osteoarthritis of the hands and feet.  See the January 2010 VA examiner's cold injury report, page 7; see also the Veteran's January 13, 2010 VA radiology reports.  The Board finds that this examiner's identification of a current bilateral hand and bilateral foot disability at the January 2010 cold injury examination constitutes new and material evidence as to the previously denied issues on appeal.  Such diagnoses were not of record prior to the last final denial of the Veteran's claims in March 2007, and they relate to unestablished facts necessary to substantiate the Veteran's claims.  As noted above, the credibility of medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claims of entitlement to service connection for residuals of cold injuries to the hands and feet.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's hand and feet claims, this does not mean that either claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed in the REMAND section below, the Board finds that additional development is required before the Veteran's reopened service-connection claims may be adjudicated on their merits.




	(CONTINUED ON NEXT PAGE)
Entitlement to an increased disability rating greater than 10 percent for 
service-connected PTSD

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Under the current criteria, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 Percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

30 Percent:  Occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

10 Percent: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. 

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), page 32].

According to the DSM-IV, GAF scores ranging between 61 and 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co-workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Schedular rating

The Veteran contends that his PTSD symptomatology is more disabling than the symptomatology contemplated by the currently assigned 10 percent rating, which as discussed above is awarded for PTSD manifesting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. 

To warrant the assignment of a 30 percent disability rating under Diagnostic Code 9411, the Veteran's PTSD must manifest in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The severity of the Veteran's mental health problems was last evaluated by VA in June 2009.  Notably, after interviewing and examining the Veteran, a June 2009 QTC fee-based examiner diagnosed the Veteran not only with PTSD, but also with unrelated dementia.  See the June 2009 QTC examiner's report, page 2.  

The Board is precluded from differentiating between symptomatology attributed to two different disabilities in the absence of medical evidence which does so.            See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   In this case however, although the June 2009 QTC examiner does not itemize which mental health symptoms may be due to PTSD and which symptoms may be due to dementia, she does provide enough specificity in her analysis to demonstrate that at the very least the Veteran's PTSD manifests in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, thus warranting the assignment a higher 30 percent rating.

The Board first points out that in February 2007, a different QTC examiner diagnosed the Veteran with PTSD only, attributing symptoms of avoidance of stimuli, increased arousal, difficulty falling or staying asleep, and exaggerated startle response specifically to PTSD.  See the February 2007 QTC examiner's report, page 3.  These identical symptoms were described by the QTC examiner in June 2009, who pertinently noted that the Veteran's sleep had worsened in severity, that he had become reclusive and isolated, and that he exhibited persistent symptoms of increased arousal, to include exaggerated startle response.  Most significantly, the June 2009 QTC examiner indicated that the Veteran had "behavioral, cognitive, social or somatic symptoms attributed to PTSD that are described as anger, irritability and poor impulse control" and that "he was fired from his job almost a year ago" for these reasons.  See the June 2009 QTC examiner's report, page 2.  Finally, in comparing the Veteran's mental health symptoms to the PTSD criteria outlined in the DSM-IV, the June 2009 VA examiner pertinently noted that the Veteran's disturbances cause "distress or impairment in social, occupational, or other areas of functioning."  Id., page 3.  

These assessments clearly show that the Veteran's PTSD in and of itself manifests in more than simply mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Indeed, the June 2009 QTC examiner has identified that the Veteran's chronic sleep impairment, increased startle response, reclusiveness, impulse control and irritability are symptoms of PTSD that have had a significant effect on the Veteran's occupational functioning, causing him to be fired from his job approximately one year prior to the examination.   

The Board accordingly finds that at the very least, the Veteran's PTSD manifests in symptoms warranting the assignment of a 30 percent disability rating.   While the Veteran mental health problems clearly manifest in other serious symptoms that appear to also affect the Veteran's occupational and social functioning, to include panic attacks more than once a week, impaired thought processes, impaired memory and difficulty understanding complex commands, the June 2009 QTC examiner's report does not adequately differentiate whether such symptoms were  manifestations of the Veteran's service-connected PTSD, or are instead manifestations of nonservice-connected dementia.  Indeed, the June 2009 QTC examiner referenced a drop in the Veteran's GAF score from 65 in 2007 to 40 in 2009, but specified that this decrease in GAF was "secondary to dementia, not from an increase in PTSD symptoms."  See the June 2009 QTC examiner's report, page 3.  In this connection, the Board believes that a new VA examination would be helpful in distinguishing such symptomatology associated with the Veteran's PTSD and/or his dementia.  

A 30 percent disability rating for the Veteran's PTSD is granted on a schedular basis.  To this extent only, the Veteran's appeal is granted.  A decision as to whether a disability rating higher than 30 percent may be awarded for PTSD, on either a schedular or extraschedular basis, is deferred at this time, and the matter will be discussed in more detail in the REMAND section below.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of cold injuries to the hands is reopened.  To that extent only, the appeal is allowed.
New and material evidence having been submitted, the claim of entitlement to service connection for residuals of cold injuries to the feet is reopened.  To that extent only, the appeal is allowed.

An increased disability rating from 10 to 30 percent for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

After having carefully considered the matter, the Board believes that the Veteran's service-connection claims for residuals of cold injuries to the feet, hands, ankles, knees, hips, elbows and face, his service-connection claim for a cardiovascular disease, his claim for a disability rating greater than 30 percent for PTSD, and his reasonably raised claim for TDIU must all be remanded for the reasons outlined below.

Cold injury residuals

In essence, the Veteran asserts that he currently has disabilities of the hands, feet, ankles, knees, hips, elbows and face that were each caused by exposure to cold weather conditions while serving for two years in the Aleutian Islands in Alaska during World War II.  The Veteran has testified he has observed aching and paining sensation in these joints and body parts since he separated from service in 1946.  See the July 2012 hearing transcript, pages 4 and 5.

Although the Veteran's service treatment records do not reflect that the Veteran complained of, or sought treatment for any problems associated with cold exposure during service, the Veteran's personnel records confirm that the Veteran "[p]articipated in the defense of Dutch Harbor, Alaska, as a member of the crew of the ONONDAGA, on 3 June, 1942, against attack by Japanese bombers and fighter planes."  These records also show that the Veteran remained on active duty service in Alaska in March 1944.  See the Veteran's Record of Meritorious Conduct.  Based on these records, the Board finds no reason at this time to doubt that the Veteran was exposed to cold weather conditions for approximately two years while serving in Alaska during World War II, as he competently asserts.

The Veteran was afforded a VA cold injury examination in January 2010.  Upon review of the Veteran's claims folder and after examination of the Veteran, the VA examiner diagnosed the Veteran with osteoarthritis of both feet, both hands and both ankles.  Unfortunately, in lieu of an opinion as to the etiology of these disabilities, the VA examiner simply noted at the end of the report that the Veteran appears to have Parkinson's disease, and the effects of such have more effect on the Veteran's activities than prior cold exposure.  See the January 2010 VA examiner's report, page 7.  While the Board finds no reason to doubt this particular finding, the proportional effects of the Veteran's current disabilities on his daily activities is wholly irrelevant to the key etiological question at issue in this case-namely, whether it is it as likely as not that the Veteran's currently diagnosed disabilities had their onset in, or are otherwise related to the Veteran's active duty service, to include in-service exposure to cold weather conditions.  Because the January 2010 VA examiner failed to provide an etiological opinion as to each of the identified disabilities, the examination report lacks sufficient information to make an informed decision on the Veteran's claims.  

Further, although the Veteran reported ongoing symptoms of pain, discoloration, numbness, and tingling affecting multiple parts of his body, the January 2010 VA examiner made no assessment as to whether any current disability exists other than at the Veteran's hands, feet or ankles.  Indeed, the VA examiner did not even specify whether the only disability he did identify, osteoarthritis, was in fact a cold injury residual.

As suggested at the July 2012 hearing before the undersigned, the Board believes the January 2010 VA examination report inadequate for the reasons noted immediately above.  Indeed, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In this connection, the Board believes a new VA examination should be scheduled so that the current nature and etiology of the Veteran's claimed residuals of cold injuries can be fully addressed.

Cardiovascular disease

The Veteran asserts that he has a current cardiovascular disease that has been caused or aggravated beyond its normal progression by his service-connected PTSD.  See the Veteran's April 21, 2009 Application for Compensation.

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection may also be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R.      § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, it is undisputed that the Veteran has a current cardiovascular disorder. Indeed, the medical evidence of record demonstrates that the Veteran was treated for a myocardial infarction in October 2011.  The hospital report specified that the Veteran had prior treatment for a myocardial infarction twenty years earlier in 1991, and that he has a history of coronary artery disease.  See the Veteran's October 22, 2011 Hospital report, pages 1 and 2.  

Additionally, as noted above, the Veteran was awarded service connection for PTSD in a March 2007 rating decision. 

Crucially the record contains no medical opinion linking any currently diagnosed cardiovascular disease to the Veteran's service or to his service-connected PTSD, or ruling out any such connections.  Because this case presents certain medical questions regarding etiology that cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)  (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA cardiovascular examination should also be scheduled.  

PTSD

As outlined in detail above, the Board has awarded the Veteran an increased disability rating from 10 to 30 percent for his service-connected PTSD.  The Board observes that the assignment of a disability rating greater than 30 percent for PTSD may in fact be warranted, but that it is prohibited from making that determination at this time without the benefit of additional competent medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Indeed, as discussed above, a June 2009 QTC examiner has diagnosed the Veteran not only with PTSD, but also with nonservice-connected dementia.  To a point, it is clear from the June 2009 QTC examiner in combination with other lay and medical evidence, that the Veteran's PTSD manifests in disability which is at the very least tantamount to occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, thus warranting the assignment of a 30 percent disability rating.  Crucially however, the medical evidence of record does not adequately differentiate to what extent the Veteran's more severe mental health symptoms, which also affect the Veteran's social and occupational functioning, constitute manifestations of service-connected PTSD, nonservice-connected dementia, both disabilities, or neither disability.  The Board reiterates that it is precluded from differentiating between symptomatology attributed to two different disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

As such, the Board is remanding the issue of entitlement to a increased disability rating greater than 30 percent for service-connected PTSD at this time so that an updated VA mental health examination can be scheduled.  Indeed, such is necessary before the Board can adequately complete adjudication of the Veteran's increased rating claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.  § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

TDIU

As detailed above, the issue of entitlement to TDIU has been raised by medical evidence of record, specifically by the June 2009 QTC fee-based examiner.  See the June 2009 QTC examiner's report, page 2 [attributing anger, irritability and poor impulse control to the Veteran's PTSD, and noting that such were the reasons he was fired from his job almost a year ago].  

The Board finds that, based on this statement, the issue of TDIU has been reasonably raised by the record.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or in the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, on remand the RO should incorporate consideration of 
whether the Veteran is entitled to a TDIU award in its adjudication of the Veteran's claim for a higher disability rating for service-connected PTSD. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter informing him of the criteria necessary to establish TDIU, and requesting that he identify any additional medical treatment he has received for his mental health disabilities, and for his claimed cold injury residuals.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO should then schedule the Veteran for a VA cold injury examination.  The examiner should review the Veteran's claims folder and a copy of this REMAND, and after a thorough examination, provide an opinion with supporting rationale as to the following questions:

a.)  Does the Veteran currently manifest 
residuals of a cold injury to his hands, feet, ankles, knees, hips, elbows or face, to include osteoarthritis?  Each body part should be separately discussed, and the examiner should specifically comment upon the Veteran's ongoing complaints of discoloration, numbness and pain.  For purposes of this inquiry, the examiner should assume the Veteran was exposed to cold weather conditions while serving in Alaska during World War II as he so describes.

b.)  If the Veteran currently manifests 
residuals of a cold injury at any of the above listed body parts, is as likely as not (50 percent or greater degree of probability) that such identified cold residuals are related to the Veteran's military service?  As above, the examiner should assume the Veteran was exposed to cold weather conditions while serving in Alaska during World War II as he so describes.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC should then schedule the Veteran for a VA cardiovascular examination.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, provide an opinion with supporting rationale as to the following questions:

a.)  Is it as likely as not (50 percent or 
greater degree of probability) that the Veteran has a cardiovascular disability that had its onset in, or is otherwise related to his period of active duty service in the 1940s?

b.)  Is it as likely as not 
that the Veteran has a cardiovascular disability that was caused by his service-connected PTSD?

c.) Is it as likely as not that the Veteran 
      has a cardiovascular disability that  
was aggravated beyond its natural progression by his service-connected PTSD?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.     

A report should be prepared and associated with the Veteran's VA claims folder. 

4.  The RO/AMC should then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD, and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.
In evaluating the Veteran's PTSD, the examiner should attempt to distinguish symptomatology attributable to any other diagnosed nonservice-connected mental health disability, if possible, to include symptomatology attributed to dementia.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be made clear.

The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate each of the Veteran's claims, to include whether the Veteran is entitled to a disability rating greater than 30 percent for his service-connected PTSD.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


